DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1, 2, 4-13, 18-22 are pending. Claims 1, 2, 8-10, 12 and 13 are currently amended. Claims 3, 14-17 are canceled. Claims 18-22 are new. It appears that no new matter has been entered. 
The amendments to the claims have required further search and/or consideration and application of additional art to meet the claim limitations, or adjustment of the rejection to meet the limitations. Considering that the amendments do not fully overcome the cited and/or applied prior art, this action must be made Final. 
In response to applicants arguments in light of the amendments, the office has the following comments: the semi-spherical knobs/datum of Johnston are provided for the purpose as seen in exemplary reference Coons; the convexity and concavity of the dimples (i.e. the choice of providing a convex or concave surface of the tube is a matter of manufacturing expediency and obvious design choice based on the level of skill in the manufacturing art as taught by Coons and/or Johnston, and considering that Johnston, Mercier and Coons teach the use of datum and it appears to be common use to provide for a semi spherical concavity and/or convexity for accurate positioning of the work piece for formation, the action must be maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim(s) 1, 2, 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US 8142137) (with reference to exemplary teaching Coons (US 2005/0135923) for use of the semi-spherical datum); 
Claim 1, 2, 4, 9 (in the alternative) is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (with exemplary Coons) as applied to claims 1, 14 above, and further in view of Mercier (US 9687926); 
Claim 5 and 10 - 13, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (with exemplary Coons) as applied to claim 1 above, and further in view of Mercier. 
(comment: the claim groupings are addressed in terms of breadth of independent claims then the balance of dependent claims)


Johnston discloses in claim 1: (see at least annotated figure 4 below)

    PNG
    media_image1.png
    961
    702
    media_image1.png
    Greyscale

[An apparatus formed from…] A method of fabricating a baffle (cooling tube 108 figure 4) for a gas turbine engine component (vane 100 figure 1, and Col 3 ln 26), the method comprising: providing a baffle (108) that has a baffle wall (the wall forming the tube 108 thereof) that circumscribes an open interior region (at 128), the baffle wall defining first and second datum features (3 features at 1002 that can act as “datum” or reference locations as well as 134 (Col 4 ln 55-58) that also that act as positioning locations for the baffle relative to the apparatus or which arguably can be used as securing locations for the formation of the apparatus), wherein the Coons (US 2005/0135923) using conforming surfaces 84 and locating features 86 for the purpose of providing accurate positioning during manufacturing…)) that protrudes [away from] the open interior region; establishing a fixed reference position of the baffle in a fixture (i.e. fixture positioning in the vane 100…) by engaging the two datum features with two corresponding locators on the fixture (i.e. the corresponding inner vane wall features that oppose the datum features 1002); and performing at least one operation on the baffle that is dependent upon the reference position (i.e. arranging the tube in the vane.) Johnston does not disclose: the dimples protruding into the open interior region; but as noted above Johnson teaches: the above dimples that protrude from the surface of the baffle wall (for the above purpose of establishing a fixed reference to engage the fixture, as taught by the figures and with the purpose supported by Coons); 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the dimples of Johnson to be concave and not convex so as to extend into the interior region, for the purpose of providing a datum point as above, and further to provide for example a lower surface profile to the baffle surface, with the concavity provided to allow for conforming surface positioning as taught by Coons, all for the purpose of accurate positional manufacturing, especially since such a modification (i.e. the convexity to concavity) would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976);
If it could be persuasively argued at some future unforeseen date that Johnston does not disclose the following, Mercier certainly teaches; but Mercier teaches: arranging/nesting/fixing the tube via datum feature (26a-f figure 1 and 4) to corresponding locator feature (58a-f figure 4) on a machining fixture (50/34) for the purpose of providing cartesian coordinate datum for accurate machining of the part (Col 3 ln 13-23); cutting/removing the tube end; drilling the orifices (using the EDM to provide for apertures (i.e. orifices) in the part, Col 4 ln 56.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to as taught in Mercier, arrange/nest/fix the tube of Johnston as taught in Mercier via datum feature to corresponding locator feature as taught in Mercier on a machining fixture for the purpose of providing cartesian coordinate datum for accurate machining of the part of Johnston as taught by Mercier; and to further cut/machine the end of the baffle tube of Johnston as taught in Mercier, as well as to drill or form an orifice as taught in Mercier utilizing a machine as taught in Mercier such as an EDM process, all for the purpose of providing accurate and efficient repeatable production of the baffle or part of Johnston as taught in Mercier.  

Johnston discloses in claim 10: [An apparatus formed from…] A method of fabricating a baffle (cooling tube 108 figure 4)  for a gas turbine engine component (vane 100 figure 1, and Col 3 ln 26), the method comprising: providing a baffle (108) that initially is a tube (figure 4 the baffle is a tube 108) that has first and second datum features that are semi- spherical dimples that protrude [away from] an interior region of the tube (first and second features at 1002 that can act as “datum” or reference locations as well as 134 (Col 4 ln 55-58)  that also that act as positioning locations for the baffle relative to the apparatus or which arguably can be used as securing Coons (US 2005/0135923) using conforming surfaces 84 and locating features 86 for the purpose of providing accurate positioning during manufacturing…)); nesting the tube in a fixed reference position in a fixture (i.e. fixture position in the vane 100…) by engaging the first and second datum features with two corresponding locators (i.e. the corresponding inner vane wall features that oppose the datum features 1002) on the fixture such that in the fixed reference position the tube is fixed (i) in a reference plane that is defined by first and second datum points at the first and second datum features and a third datum point on the tube (under a broad reasonable interpretation, the planes defined by the upper plane flange of 108 and the plane defined between the datum points 1002 via a straight line vector between the datum locations, noted as 1004), (ii) on a reference line (that of 1004) that is defined between the first and second datum points, and (iii) at a reference point that is defined by one of the first or second datum points (again at 1002); performing [an] operation at a location on the tube that is dependent upon the fixed reference position (i.e. arranging the tube in the vane), the operation [arranging] an end of the tube and creating a free surface (within the vane for providing a gap between the free surface for circulation purposes); and [provisioning of impingement orifices] (the necessary action to provide orifices at 132) at multiple locations on the tube that are dependent on the fixed reference position, the [provisioning] creating a plurality of impingement orifices (132.)  Johnston does not disclose: the dimples protruding into the open interior region; arranging/nesting/fixing the tube via datum feature to corresponding locator feature on a machining fixture; cutting/removing the tube end (using an EDM cutter to cut/machine the end of the part 32 at trailing edge 24, Col 7 ln 5-7, for the purpose forming the part); drilling the orifices; but as noted above Johnson teaches: the  Mercier teaches: arranging/nesting/fixing the tube via datum feature (26a-f figure 1 and 4) to corresponding locator feature (58a-f figure 4) on a machining fixture (50/34) for the purpose of providing cartesian coordinate datum for accurate machining of the part (Col 3 ln 13-23); cutting/removing the tube end; drilling the orifices (using the EDM to provide for apertures (i.e. orifices) in the part, Col 4 ln 56.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the dimples of Johnson to be concave and not convex so as to extend into the interior region, for the purpose of providing a datum point as above, and further to provide for example a lower surface profile to the baffle surface, with the concavity provided to allow for conforming surface positioning as taught by Coons, all for the purpose of accurate positional manufacturing, especially since such a modification (i.e. the convexity to concavity) would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976); 
It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to as taught in Mercier, arrange/nest/fix the tube of Johnston as taught in Mercier via datum feature to corresponding locator feature as taught in Mercier on a machining fixture for the purpose of providing cartesian coordinate datum for accurate machining of the part of Johnston as taught by Mercier; and to further cut/machine the end of the baffle tube of Johnston as taught in Mercier, as well as to drill or form an orifice as taught in Mercier utilizing 

Johnston discloses (as modified for the reasons discussed above) in claim 2: The method as recited in claim 1, wherein each of the two datum points are semi- spherical (as discussed, the datum are semispherical in nature.) 

Johnston discloses (as modified for the reasons discussed above) in claim 4: The method as recited in claim 1, wherein the at least one operation includes a forming operation (the necessary step of forming the tube as resulting in the shape shown, and the step of placing the tube into the vane to form the completed device as taught in figure 1.) 

Johnston discloses (as modified for the reasons discussed above) in claim 5:  but does not explicitly disclose: the at least one operation includes an inspection operation; Mercier teaches: the operation including an inspection operation (Col 8 ln 1-2, providing visual or flororecent penetrant inspection for maintenance servicing of the part.) It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide an inspection operation such as a visual inspection during the method of Johnston as taught by Mercier for the purpose of providing maintenance servicing of the baffle of Johnston as taught by Mercier. 

Johnston discloses (as modified for the reasons discussed above) in claim 6:  The method as recited in claim 1, wherein the at least one operation includes a cutting operation (as modified for 

Johnston discloses (as modified for the reasons discussed above) in claim 7:  The method as recited in claim 1, wherein the at least one operation includes a drilling operation (as modified for the reasons discussed above.) 

Johnston discloses (as modified for the reasons discussed above) in claim 8:  The method as recited in claim 1, wherein the baffle includes a non-working surface and the two datum features are in the non-working surface (as modified above, the Johnston/Mercier datum features are to the side of the part on non working surface so as to allow for the part having the surface to be worked upon  free from interference, per Col 7 ln 5-7 of Mercier); and accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the datum features on surfaces that are non working surfaces for the baffle of Johnston as taught in Mercier for the purpose of providing an interference free path for machining the part. 

Johnston discloses (or as modified for the reasons discussed above) in claim 9:  The method as recited in claim 1, wherein the baffle is elongated along a longitudinal direction (as seen in figure 4), and the two datum features are spaced-apart in the longitudinal direction and in the same surface (i.e. 1002 features are spaced apart in the longitudinal direction to form the plane as discussed above.) 

Johnston discloses (as modified for the reasons discussed above) in claim 11: The method as recited in claim 10, further comprising performing a welding operation to secure an endwall at the free surface (platform 112 and the entire airfoil are welded together as a welded assembly Col 4 ln 15-18.)

Johnston discloses (as modified for the reasons discussed above) in claim 12: The method as recited in claim 10, wherein the baffle includes a non-working surface and the two datum features are in the non-working surface (as modified above, the Johnston/Mercier datum features are to the side of the part on non working surface so as to allow for the part having the surface to be worked upon  free from interference, per Col 7 ln 5-7 of Mercier); and accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the datum features on surfaces that are non working surfaces for the baffle of Johnston as taught in Mercier for the purpose of providing an interference free path for machining the part.

Johnston discloses (as modified for the reasons discussed above) in claim 13: The method as recited in claim 10, wherein the baffle is elongated along a longitudinal direction (as seen in figure 4), and the two datum features are spaced-apart in the longitudinal direction and in the same surface (i.e. 1002 features are spaced apart in the longitudinal direction to form the plane as discussed above.)

Johnston discloses (as modified for the reasons discussed above) in claim 18: The method as recited in claim 10, but Johnston is silent regarding:  except for the first and second datum features and the first, second, and third datum points, the tube has no additional datum features but considering that during construction Mercier teaches: except for the first and second datum features and the first, second, and third datum points, the tube has no additional datum features or datum points (figures 1-4 providing datum features and points to locate the surfaces properly, for the above mentioned reasons);  
	It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught by Mercies for that of Johnston, during manufacturing of the vane of Johnston, no additional datum features or datum points except for the first and second datum features and first, second and third datum points so as to provide for accurate locational positioning of the vane component during manufacturing. 

Johnston discloses (as modified for the reasons discussed above) in claim 19: The method as recited in claim 10, wherein the tube has a forward wall, an aft wall, and lateral side walls, and the first and second datum features are on the aft wall (the aft wall based on a vantage point of the opposing wall being the forward wall.)  

Johnston discloses (as modified for the reasons discussed above) in claim 21: The method as recited in claim 10, but Johnston is silent regarding, prior to the nesting, the tube has no protrusions or dimples except for the first and second datum features; but considering that during construction Mercier teaches: prior to the nesting, the tube has no protrusions or dimples except for the first and second datum features (figures 1-4 providing datum features and points to locate the surfaces properly, for the above mentioned reasons);  
	It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught by Mercies for that of Johnston, during manufacturing of the .

Allowable Subject Matter
Claims 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753